Citation Nr: 1226580	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left wrist fracture.

2. Entitlement to service connection for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active duty training (ADT) in the Alabama Army National Guard from July to November 1988, and active service from November 1990 to September 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested hearings before a decision review officer (DRO) and before the Board in conjunction with the current claim.  See September 2008 substantive appeal.  However, the Veteran submitted a written statement dated April 2009 in which he withdrew his hearing requests.  

The Veteran appeared to raise the issue of clear and unmistakable error (CUE) in a July 2009 statement.  It is unclear from the record, however, whether he is alleging CUE with regard to a prior Board decision or a previous rating decision.  This matter is referred to the AOJ for appropriate action, such as clarification as to whether he intended to file CUE, and if so, with respect to which decision(s). 

The issue of entitlement to nonservice-connected pension benefits has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See May 2012 statement from the Veteran.   

The claim for entitlement to service connection for residuals of a left wrist fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  A March 2001 rating decision reopened and denied the Veteran's claim for service connection for residuals of a left wrist fracture.  The Veteran did not perfect an appeal of that decision.

2.  The additional evidence presented since the March 2001 rating decision that denied service connection for residuals of a left wrist fracture, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The March 2001 rating decision that denied service connection for residuals of a left wrist fracture is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for residuals of a left wrist fracture has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, the RO originally denied the Veteran's service connection claim in a rating decision dated October 1991 on the grounds that the Veteran had a left wrist fracture that existed prior to service.  The RO acknowledged that the Veteran had an exacerbation of left wrist pain in service, but determined that the "reinjury in service does not constitute an aggravation of the pre-service injury."  

Additional evidence was submitted in December 1991, and the RO issued a rating decision in that same month that continued the original denial of the Veteran's claim.  The Veteran was notified of this decision and timely perfected an appeal.  The Board issued an opinion in March 1993 in which it denied the Veteran's claim of entitlement to residuals of a left wrist fracture.  

However, this opinion was vacated by way of a United States Court of Veterans Appeals (Court) order dated May 1994.  Following the Court's motion to vacate the Board's March 1993 opinion, the Board issued another opinion in November 1994.  This opinion denied the Veteran's service connection claim on the grounds that the Veteran sustained a left wrist fracture prior to entering service.  The Board also found that the Veteran's pre-service left wrist fracture residuals did not increase in severity during his period of active military service.  The Veteran appealed the November 1994 Board opinion to the Court, but in August 1995, the Court dismissed the Veteran's appeal for failure to prosecute his appeal and comply with the Court's rules.  See Court's August 1995 order.  The Board's November 1994 decision subsumed the October and December 1991 rating decisions and is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

The Veteran tried over the intervening years to reopen his service connection claim for residuals of a left wrist fracture.  The RO denied the Veteran's attempt to reopen his claim by way of a rating decision dated December 1994.  Specifically, the RO determined that the Veteran failed to submit new and material evidence.  The Veteran was notified of this decision and did not appeal.  In addition, no evidence was received prior to the expiration of the appeal period.  Therefore, this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103.

The Veteran's attempt to reopen his service connection claim was again denied by way of a decision dated September 1996.  Although it is unclear from the record whether the Veteran received his appellate and procedural rights following notice of this decision, the Veteran did not file a notice of disagreement, nor was any new and material evidence received prior to the expiration of the appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.300, 20.1103.  

The Veteran also tried to reopen his service connection claim in February 2001.  The RO issued a rating decision in March 2001 in which it appeared to reopen the Veteran's claim and then deny it on the merits.  In particular, the RO noted that the Veteran's left wrist fracture residuals existed prior to service and that the Veteran's left wrist was not permanently worsened and/or aggravated beyond the normal progression as a result of his period of active military service.  The Veteran was notified of this decision and filed a timely notice of disagreement in May 2001.  The RO issued a statement of the case in June 2001, but the Veteran failed to perfect this appeal.  Therefore, this decision is final.  Moreover, if his earlier claim to reopen remained pending based on a failure to provide appellate rights, such claim was finally adjudicated by way of the March 2001 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.1103.

Although in November 2007, the RO declined reopening the Veteran's claim for service connection on the grounds that new and material evidence had not been submitted to reopen the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court), has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court further interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In other words, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

At the time of the March 2001 rating decision, the evidence consisted of the Veteran's service treatment records, which contained a pre-service May 1988 examination that was essentially normal.  A left wrist disability was not found at that time nor was a left wrist injury reported by the Veteran.  During his period of active duty, the Veteran reported to sick call on January 30, 1991, after a slip-and-fall accident.  A left wrist x-ray showed that he had an old fracture to the scaphoid.  The Veteran was seen in the orthopedic clinic the next day where he provided a past medical history significant for a left wrist injury, which was treated as a sprain, in 1987.  He further stated that there was a "knot there since."  X-rays were interpreted to show a complete, transverse, closed fracture of the left scaphoid, osteophites present, positive signs of arthritis, and a positive cyst on the scaphoid.  The examiner subsequently noted that the Veteran had a left scaphoid bone fracture that existed prior to service.  Upon examination in February 1991 for purposes of a medical evaluation board, the Veteran was found to have chronic left wrist pain secondary to scaphoid fracture approximately three years prior.  In connection with the medical board proceedings, the Veteran reported that he fell in 1987 and was told that he sprained the left wrist.  He was given a splint for two weeks, re-examined, but no x-rays were conducted thereafter.  Since then, he had discomfort in the wrist and had fallen again once or twice.  Since being recalled to active duty, his wrist pain had become more common.  X-rays of his left wrist were noted to show an old scaphoid fracture, with cystic changes at the fracture line, mild shift of bony fragments and a large radial osteophyte on the distal segment.  Degenerative changes were also present at the scaphocapitate joint and possibly at the scapholunate joint.  The radial styloid did not have excessive degenerative changes.  The physician concluded that the Veteran had a condition that existed prior to service.  

Also of record, were buddy statements dated in April 1991 from R.E.N. and L.Y.B., who indicated that they witnessed the Veteran fall on January 30, 1991.  A November 1991 statement from a private physician indicated that he treated the Veteran on November 1, 1986, for a left wrist sprain.  An x-ray of the left wrist showed that there were no fractures or dislocations.  The soft tissues and joints appeared normal.  The impression was negative x-ray of the left wrist.  

A December 1991 statement from the Veteran indicated that his left wrist was in fine shape before and after joining the National Guard.  He stated that when he joined the Guard in 1988, he could do pushups and lift well over 20 pounds.  A left wrist injury would have put the jobs he had in jeopardy but no doctors found an old scaphoid fracture when he entered the military.  In another December 1991 statement he also asserted that his left wrist was operational before Operation Desert Shield on December 1, 1990.  In his July 1992 substantive appeal, the Veteran asserted, in essence, that the presumption of soundness applied as no left wrist condition was found at entry and VA had to prove by clear and unmistakable evidence that the condition existed prior to service.  He asserted that the RO ignored evidence of in-service x-rays showing a fracture with degenerative arthritis in service and the buddy statements.  

A June 1993 CT scan report pertaining to the left upper extremity indicated that the Veteran had a scaphoid fracture with non-union.  Specifically there was a non-union of a scaphoid fracture with two large fragments and several smaller fragments.  The scaphoid bone was sclerotic suggesting avascular necrosis.  In addition there was an irregular shaped lunate.  These irregularities possibly reflected post-traumatic changes.  The articular surface between the scaphoid and capitates was irregular suggesting posttraumatic degenerative changes.  Incidental note was made of bony cysts within the triquetrum and the capitates bones.  An x-ray report showed post-traumatic or post-surgical deformity of the distal pole of the scaphoid with old fracture of the scaphoid wrist.  Cartilage loss was present in the radioscaphoid articulation and the radial styloid was flattened.  There was also cartilage loss at the scaph-lunar articulation with cystic area in the lunate (probably subchondral cyst).  In August 1993, the Veteran underwent an open reduction and internal fixation with distal radius bone graft.  It was noted that he had a bone graft and K-wire one year previously however it had again progressed to nonunion.  

Finally, in a February 2001 VA medical record, a clinician indicated that the Veteran fractured his left scaphoid in January 1991, and opined that the Veteran was unlikely to have suffered significant injury prior to service.  The clinician provided no rationale in support of the opinion. 

Additional evidence associated with the claims file since the previous denial of the claim in March 2001, includes treatment records from a prison infirmary, which noted complaints of left wrist pain in November 2004.  Conservative methods of treating the Veteran's pain were unsuccessful and he ultimately underwent a surgical procedure.  A pre-operative note associated with this procedure indicated that the Veteran had a navicular nonunion which was previously treated by bone grafting.  The impression was status-post navicular nonunion at surgery with subsequent posttraumatic arthritis.  An operative note dated that same month showed that the Veteran underwent a left wrist excision of the scaphoid with fusion of the lunate triquetrum, capitate, and hamate bones.  The Veteran returned to the prison infirmary in February 2006 after reporting left wrist pain while climbing down from his bunk.  The examiner noted that the raised head of the screw from the Veteran's left wrist hardware was "backing out" and that a "hard area through the skin" was visible.  Dr. J.D.C. performed a surgical procedure in April 2006 in which the Veteran's left wrist "hardware" was removed.  In addition, private medical records showed current treatment for the left wrist.  Additionally, VA treatment records from 1991 to 2001, were associated with the claims file.  These records show treatment for the left wrist disability, to include a January 1992 operative report, along with a history of left wrist fracture in January 1991.  

Also included in the claims file are statements from the Veteran wherein he asserted that either (1) he had no wrist problems prior to entering service; or (2) that any wrist problems that he experienced prior to service were exacerbated by service, and specifically by the January 1991 slip-and-fall accident.  The Veteran noted that following the in-service injury he underwent numerous surgeries to correct his continued complaints of pain and loss of use.  Finally, a statement was submitted from the Veteran's sister dated in July 2006 indicating that the Veteran injured his left wrist on active duty and that he could not complete regular tasks such as he could not lift anything or a certain number of pounds.  She reported that he had surgeries and they had not done any good. 

This evidence is new.  It was not of record prior to March 2001.  This evidence is material because it raises a reasonable possibility of substantiating the claim.  The evidence does suggest and insinuate that the appellant now suffers from persistent symptoms and functional limitations with respect to the left wrist that were initially manifest following the January 1991 in-service injury, thus suggesting a worsening of the condition after January 1991.  Specifically the lay statement from the Veteran's sister and treatment records that contain a medical history of onset of the condition during active duty as due to an in-service slip and fall injury, albeit as reported by the Veteran, is sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  That lay statement, those reports, diagnoses, and medical evidence that etiologically relate onset of the current left wrist disability symptomatology to the in-service slip and fall injury, are presumed credible for the purpose of determining whether the evidence is material.  Thus, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection is reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen the claim for service connection for residuals of a left wrist fracture.  To that extent only, the appeal is allowed.


REMAND

In light of the reopening of the claim of service connection for residuals of a left wrist fracture, the Board finds that further development is necessary prior to the disposition of the claim.

As noted previously, the Veteran contends that he currently suffers from residuals of a left wrist fracture which either had onset in service, or pre-existed service and were aggravated by it.  Specifically, the Veteran claims that while prior to service he suffered an left wrist sprain, his left wrist was functional and asymptomatic at service induction, and until he slipped on an icy surface during service in January 1991.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, there was no examination at entry into the Veteran's period of active duty from November 1990 to September 1991.  The statute provides that the presumption of soundness applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. 238.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

The Veteran's service treatment records contain a pre-service May 1988 examination that was essentially normal.  A left wrist disability was not found at that time nor was a left wrist injury reported by the Veteran.  During his period of active duty, the Veteran reported to sick call on January 30, 1991, after a slip-and-fall accident.  A left wrist x-ray showed that he had an old fracture to the scaphoid.  The Veteran was seen in the orthopedic clinic the next day where he provided a past medical history significant for a left wrist injury, which was treated as a sprain, in 1987.  He further stated that there was a "knot there since."  X-rays were interpreted to show a complete, transverse, closed fracture of the left scaphoid, osteophites present, positive signs of arthritis, and a positive cyst on the scaphoid.  The examiner subsequently noted that the Veteran had a left scaphoid bone fracture that existed prior to service.  Upon examination in February 1991 for purposes of a medical evaluation board, the Veteran was found to have chronic left wrist pain secondary to scaphoid fracture approximately three years prior.  In connection with the medical board proceedings, the Veteran reported that he fell in 1987 and was told that he sprained the left wrist.  He was given a splint for two weeks, re-examined, but not re-x-ray'd.  Since then, he had discomfort in the wrist and had fallen again once or twice.  Since being recalled to active duty, his wrist pain had become more common.  X-rays of his left wrist were noted to show an old scaphoid fracture, with cystic changes at the fracture line, mild shift of bony fragments and a large radial osteophyte on the distal segment.  Degenerative changes were also present at the scaphocapitate joint and possibly at the scapholunate joint.  The radial styloid did not have excessive degenerative changes.  The physician concluded that the Veteran had a condition that existed prior to service.  

After service, in a November 1991 statement a private physician indicated that he treated the Veteran on November 1, 1986, for a left wrist sprain.  An x-ray of the left wrist showed that there were no fractures or dislocations.  The soft tissues and joints appeared normal.  The impression was normal x-ray of the left wrist.  

In January 1992, the Veteran underwent an open reduction internal fixation with bone grafting of the left scaphoid bone and radial styloidectomy (iliac crest bone graft).  A May 1992 VA treatment record shows complaints of left wrist pain after the Veteran was in a motor vehicle accident earlier that day.  A June 1993 CT scan report pertaining to the left upper extremity indicated that the Veteran had a scaphoid fracture with non-union.  Specifically there was a non-union of a scaphoid fracture with two large fragments and several smaller fragments.  The scaphoid bone was sclerotic suggesting avascular necrosis.  In addition there was an irregular shaped lunate.  These irregularities possibly reflected post-traumatic changes.  The articular surface between the scaphoid and capitates was irregular suggesting posttraumatic degenerative changes.  Incidental note was made of bony cysts within the triquetrum and the capitates bones.  An x-ray report showed post-traumatic or post-surgical deformity of the distal pole of the scaphoid with old fracture of the scaphoid wrist.  Cartilage loss was present in the radioscaphoid articulation and the radial styloid was flattened.  There was also cartilage loss at the scaph-lunar articulation with cystic area in the lunate (probably subchondral cyst).  In August 1993, the Veteran underwent an open reduction and internal fixation with distal radius bone graft.  It was noted that he had a bone graft and K-wire one year previously however it had again progressed to nonunion.  

In a February 2001 VA medical record, a clinician indicated that the Veteran fractured his left scaphoid in January 1991, and opined that the Veteran was unlikely to have suffered significant injury prior to service.  The clinician provided no rationale in support of the opinion. 

Treatment records from a prison infirmary in November 2004, noted complaints of left wrist pain.  Conservative methods of treating the Veteran's pain were unsuccessful and he ultimately underwent a surgical procedure.  A pre-operative note associated with this procedure indicated that the Veteran had a navicular nonunion which was previously treated by bone grafting.  The impression was status-post navicular nonunion at surgery with subsequent posttraumatic arthritis.  An operative note dated that same month showed that the Veteran underwent a left wrist excision of the scaphoid with fusion of the lunate triquetrum, capitate, and hamate bones.  The Veteran returned to the prison infirmary in February 2006 after reporting left wrist pain while climbing down from his bunk.  The examiner noted that the raised head of the screw from the Veteran's left wrist hardware was "backing out" and that a "hard area through the skin" was visible.  Dr. J.D.C. performed a surgical procedure in April 2006 in which the Veteran's left wrist "hardware" was removed.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran has not been afforded a VA examination that addresses the etiology of his current complaints.  Thus, it remains unclear whether the claimed residuals of left wrist fracture were incurred in, aggravated, or permanently worsened as a result of active service.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of his service connection claim.

A review of the claims file shows that the most recent VA medical records are dated in February 2001.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Finally, a September 2010 statement from the Veteran suggests there may be outstanding treatment records.  Accordingly, the Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the claim on appeal, to include records for treatment rendered at the Blount Memorial Hospital, Blount Family Physicians, Kirkland Clinic, Frank Lee Correctional Facility, Holman Atmore, W.E. Donaldson Correctional Facility, Cooper Green Mercy Hospital, and Baptist Health Center.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records dating from February 2001.  If no further treatment records exist, the claims file should be documented accordingly. 

2.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claim on appeal.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file, to include records for treatment rendered at the Blount Memorial Hospital, Blount Family Physicians, Kirkland Clinic, Frank Lee Correctional Facility, Holman Atmore, W.E. Donaldson Correctional Facility, Cooper Green Mercy Hospital, and Baptist Health Center.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development is completed, schedule for a VA examination to determine the nature, severity, and etiology of any residuals of any left wrist disability, including left wrist fracture, that are present.  The examiner should review the claims file and should note that review in the report.  Opinions should be provided based upon a thorough review of the service treatment records, medical evidence of record, and sound medical principles.  

The examiner's attention is directed to the service treatment records, to include the May 1988 examination report, the January 30, 1991 treatment report and left wrist x-ray findings, the Veteran's report of a left wrist injury in 1987, and February 1991 medical evaluation board report; the November 1991 private physician's statement regarding treatment for a left wrist sprain in November 1986; operative reports dated in January 1991 and August 1993; the June 1993 CT scan report; and post-service VA treatment records, including the May 29, 1992 and February 16, 2001 VA clinical treatment notes.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.   "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  The examiner should provide the following opinions: 

(a) Identify any left wrist disability that pre-existed the veteran's period of active duty from November 1990 to September 1991.  Please provide a complete explanation for the response.  

(b) With respect to any pre-existing disability of the left wrist, the examiner must indicate whether it is at least as likely as not that any such disability was permanently aggravated during this period of service from November 1990 to September 1991?  Please provide a complete explanation for the opinion.

(c) If there was permanent aggravation, is it clear and unmistakable (i.e., undebatable) that the permanent aggravation was due to the natural progress of the disease.  Please provide a complete explanation for the opinion.

(d) If the examiner finds the Veteran has a disability of the left wrist that did not pre-exist the period of active service from November 1990 to September 1991, is it at least as likely as not (a probability of 50 percent or greater) that the disability began in or is related to active service.

4.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


